PER CURIAM.
Appeal from a decision of the Patent Office rejecting claims Nos. 1 to 5, inclusive, and 11, and 12, of an application for patent on a power atomizer for spraying liquids in oil-burning systems. Claims Nos. 5 to 10, inclusive, were allowed.
The contention of appellant here is that the tribunals of the Patent Office erred in holding that the outlet of Good’s blower (patent No. 1,379,180) is sufficiently restricted-as to constitute an anticipation of the rejected claims. As pointed out by the Patent Office, the rejected claims "do not indicate the amount of pressure created by the pump, nor do they recite anything in connection with which a high pressure would be useful. They aré broader than the disclosed invention.”
An examination of appellant’s application and drawings, in connection with the pri- or art, convinces us that the allowed claims cover everything he has contributed to the art. Accordingly, the decision is affirmed.
Affirmed.